       Case 4:20-cv-00716-BRW Document 40 Filed 05/18/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

TERRY LAMAR MCCOY                                                        PLAINTIFF

V.                          CASE NO. 4:20-CV-716-BRW-BD

DOMINIC BRUNER, et al.                                                   DEFENDANTS

                                     JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is hereby DISMISSED, WITHOUT PREJUDICE.

      IT IS SO ORDERED this 18th day of May, 2021.



                                        Billy Roy Wilson__________________
                                        UNITED STATES DISTRICT JUDGE
